district court considered this argument and did not clearly err when it
concluded that Wells Fargo's failure to immediately correct did not
amount to bad faith.      Edelstein, 128 Nev. at , 286 P.3d at 260
(indicating that, absent clear error, a district court's factual
determinations will not be disturbed).
            Appellants next contend that Wells Fargo failed to comply
with the FMP's document production requirements by providing a
deficient broker's price opinion (BPO). The district court did not clearly
err when it found that the signed BPO, accompanied by the unsigned
supplement, satisfied the FMP's requirements regarding production of a
BPO. Id.
            Accordingly, we
            ORDER the judgment of the district court AFFIRMED.




                                           Saitta


cc: Hon. Patrick Flanagan, District Judge
     Mark L. Mausert
     Tiffany & Bosco, P. A.
     Washoe District Court Clerk




                                     2